L. CHARLES WRIGHT,
Retired Appellate Judge.
This is a pro se appeal from a judgment in circuit court, dismissing the appellant’s suit.
John Beavers filed suit against Richard Carter, a fellow inmate, for personal injury resulting from an assault. Judgment by default was entered against Carter for failure to appear. The ease was set for trial twice. Neither party appeared. The action was dismissed. Beavers brought this appeal, alleging error for the dismissal.
The trial court did not err in dismissing the case on the date set for trial because of failure of either party to appear, even though judgment by default had previously been entered on the motion of Beavers. This was an action for damages. Proof of the amount of damages claimed was never offered, as required under Rule 55(b)(2), A.R.Civ.P. The judgment is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.1
AFFIRMED.
All the Judges concur.

. This case was assigned to the author of this opinion on June 27, 1994.